Citation Nr: 0208328	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  99-12 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen a claim for entitlement to service 
connection for a back disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disabilities.


REPRESENTATION

Appellant represented by:	W. J. Alexander


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of September and 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in North Little Rock, Arkansas.  In 
September 1998, the RO determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a back disability.  The 
RO also denied a claim of entitlement to service connection 
for hypertension, and denied a claim of entitlement to an 
increased rating for service-connected residuals, cyst, 
teratoma, evaluated as 10 percent disabling.  A timely notice 
of disagreement was received only as to the denial of the 
claim for a back condition, and the other claims are 
therefore not before the Board at this time.  See 38 C.F.R. 
§§ 20.200, 20.201 (2001).  In October 1998, the RO denied a 
claim of entitlement to a total disability evaluation based 
on individual unemployability (TDIU).  The veteran has 
appealed this denial.

In a statement received in June 1999, the veteran indicated 
that he desired a hearing before a Member of the Travel 
Board.  A report of contact (VA Form 00-100) dated in October 
1999, shows that the veteran's congressman reported that the 
veteran did not want a Travel Board hearing, and that the 
veteran desired a hearing in Washington, DC.  Similarly, in a 
statement received in September 1999, the veteran stated that 
he desired a hearing in Washington, DC.  However, in a 
statement received by the Board in October 2000, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2001).  

The Board remanded the claim to the RO in December 2000.  In 
that remand, the Board sought to obtain all VA medical back 
treatment records that were not already in the claims folder.  
Those records have since been obtained and the file has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  Service connection for a lower back disability was denied 
by the Board in January 1998.  The veteran did not request 
reconsideration of that decision nor did he appeal the 
Board's action.  Hence, that decision became final.

3.  Since the January 1998 Board decision, medical evidence 
and written statements have been added to the record.  
Notwithstanding their newness, these pieces of evidence do 
not suggest that the veteran's lower back disability began in 
or was aggravated by his military service or by a service-
connected disability.  The new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

4.  The veteran has a single service-connected disability - 
that of the residuals of a teratoma cyst.  A 10 percent 
disability rating has been assigned for that disability.  He 
has no other service-connected disabilities, diseases, or 
conditions.

5.  The veteran is not unemployable solely because of his 
service-connected teratoma cyst residuals.


CONCLUSIONS OF LAW

1.  The January 1998 Board decision, wherein the Board denied 
reopening the veteran's claim for entitlement to service 
connection for a lower back disability, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1997); currently 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2001).

2.  New and material evidence has not been submitted since 
the final January 1998 Board decision, and the claim for 
entitlement to service connection for a lower back disability 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for a total disability evaluation based on 
individual unemployability due to the veteran's service-
connected disability have not been met.  38 C.F.R. § 4.16 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA].  
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.

The VCAA (except those pertaining to new and material 
evidence claims) is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory changes pertaining to new and material 
evidence claims are only applicable to claims filed on or 
after the effective date of the regulatory change, August 29, 
2001.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2001). 66 
Fed. Reg. at 45629 (Aug. 29, 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
Since the veteran's request to reopen his claim of 
entitlement to service connection was filed prior to that 
date, the amended regulation does not apply.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the evidence 
required to substantiate his claim in the September 1998 
rating decision, the June 1999 statement of the case (SOC), 
the Board's Remand of December 2000, and the supplemental 
statement of the case (SSOC) dated December 2001.  The Board 
concludes that the discussions in the rating decision, the 
SOC, the Board's Remand, and the SSOC adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  He has 
submitted written statements concerning his claim, and the VA 
has obtained his VA medical treatment records.  VA has not 
been given notice by the veteran of other relevant available 
medical or other evidence that might be attained by the VA 
for the processing of this claim.

Additionally, the RO sent the appellant a letter dated in 
March 2001; this letter notified the veteran of the type of 
evidence necessary to substantiate the claim.  It informed 
him that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly required the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA has not been given notice by the veteran of relevant 
available medical or other evidence that might be attained by 
the VA for the processing of this claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
solely for the consideration of the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Hence, VA has no further duty to 
assist the veteran in the development of facts pertinent to 
this claim, and the Board may decide the claim based on the 
evidence before it.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Reopening the claim no longer requires a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitted sufficient to reopen 
a claim as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims, 
hereinafter the Court, has clarified that, with respect to 
the issue of materiality, the newly presented evidence need 
not be probative of all the elements required to award the 
claim as in this case dealing with a claim for service 
connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.  

The veteran served on active duty from 1943 to 1946.  While 
in service, he had cysts removed from his lower back.  Per 
the veteran, he also injured his back during the invasion of 
Iwo Jima, the Empire of Japan.  Since the veteran's 
expiration of active duty, he has sought to obtain service 
connection for a lower back disability.  Each time that the 
veteran's has applied for this benefit, he has been denied, 
either by the RO or the Board.

Entitlement to service connection for a back disability was 
denied by the Board in October 1980.  At that time, the Board 
determined that a back disability was not incurred in or 
aggravated by service.  In January 1983 the Board again 
denied service connection for a back disability.  In this 
instance, the Board found that a chronic back disorder was 
not demonstrated in service nor was arthritis of the spine 
manifested within one year following his separation from 
service.  The Board further determined that the additional 
evidence submitted since the October 1980 Board decision did 
not establish a new factual basis to permit a grant of 
service connection for a back disorder.  Service connection 
for a back disability was again denied by the Board in 
February 1986 and May 1988.

In November 1991, the veteran was again denied (by the Board) 
service connection for a back disorder.  The Board 
determined, following review of the veteran's service medical 
records, VA and private medical records, as well as testimony 
provided by the veteran at his hearing before the Board in 
August 1991, that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a back disability.  The Board indicated that 
while review of the service medical records showed a history 
of lumbosacral strain at service separation, the clinical 
findings were negative at that time and there were no other 
clinical findings during the veteran's service period showing 
evidence of any back disorder.

Furthermore, the Board indicated that evidence added to the 
record since May 1988, the date of the previous final 
decision by the Board, consisted of testimony provided by the 
veteran, together with certain medical records.  The Board 
noted that the veteran had previously testified prior to 
1988, and had raised no new points during his hearing held at 
the RO in August 1991 before a member of the Board.  
Additionally, it was observed that the medical evidence 
submitted showed no more than that the veteran currently had 
a back disability, a fact which had previously conceded by 
the Board.

The veteran's claim was once again before the Board in 
January 1998.  In that action, the veteran requested that his 
claim for service connection for a back disability be 
reopened.  At that time, the newly submitted evidence 
included personal hearing testimony, private medical 
evidence, and lay testimony.  After reviewing the evidence, 
the Board concluded that the evidence proved that there was a 
current back disability.  However, the Board also noted that 
none of the evidence established a nexus between the 
veteran's back disability and his military service or his 
service-connected disability.  Thus, the Board reasoned that 
the evidence did not reasonably raise a possibility that the 
veteran's back disability was related to his military service 
or a service-connected condition.

The veteran was notified of the January 1998 Board decision; 
he did not seek reconsideration of the action nor did he 
appeal to the Court.  Thus, that decision became final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(1997); currently 38 U.S.C.A. § 7104(b) (West 1991); 38 
C.F.R. § 20.1100 (2001).

Since that January 1998 decision, the veteran has submitted 
written statements and private medical records to the VA.  
The Board, through its December 2000 remand, has also 
obtained the veteran's VA medical treatment records.  The 
Board finds that the statements and medical records are new 
in that they have not been previously considered by the VA.

However, are these same records material?  It is the 
conclusion of the Board that they are not.  The new evidence 
does not show that the veteran's current back disability is 
related to the veteran's military service.  They do not link 
his back disability with his service-connected teratoma cyst 
residuals.  Moreover, they do not insinuate that the 
veteran's military service or his service-connected 
disability aggravated this disability.  

Hence, the Board finds that the evidence submitted since the 
January 1998 is not material in that it does not go directly 
to the matter of whether the veteran's back disability is 
related to his military service.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).  Accordingly, since new and 
material evidence has not been presented to reopen a claim 
for entitlement to service connection for a back disability, 
the claim is not reopened, and the veteran's request is 
denied.  

II.  Total Rating Based on Individual Unemployability

The veteran comes now before the Board requesting that a 
total disability rating be awarded to him.  He contends that 
his sole service-connected disability - the residuals of a 
teratoma cyst - prevents him from obtaining and maintaining 
gainful employment.  The residuals have been rated as 10 
percent disabling.  He has a variety of nonservice-connected 
disabilities, to include prostatitis, obesity, a lower back 
disability, arthritis, hypertension, and an eye disability. 

When a veteran submits a compensation claim to VA, VA has a 
duty to assist him with that claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 38 C.F.R. § 3.103 (2001).  Over the course of this 
appeal, VA has obtained the veteran's VA treatment records 
and it has provided VA examinations.  Additional private or 
other government records that would assist in the processing 
of this claim have not been identified by the veteran.  The 
veteran has been provided appropriate notice of the pertinent 
laws and regulations, and he has been given the opportunity 
to provide additional information in support of his claim.  
VA has satisfied its duty to assist the veteran.

A total disability rating for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities:  Provided, that if there is 
only one such disability, this disability shall be ratable as 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
Disabilities of both lower extremities, including the 
bilateral factor, are considered to be one disability for the 
above purposes.  38 C.F.R. § 4.16(a) (2001).

The veteran's one compensable disability, the residuals of a 
teratoma cyst, has been rated as 10 percent disabling.  As 
such, the veteran does not fulfill the basic requirements of 
38 C.F.R. § 4.16(a) (2001).  Nevertheless, a total disability 
rating may also be assigned on an extraschedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) 
(2001), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  38 C.F.R. 
(2001).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed. Reg. 2317 (1992).

The term "substantially gainful occupation" was discussed 
by the Court in Faust v. West, 13 Vet. App. 342 (2000).  
Although 38 C.F.R. § 4.16(a) (2001) does not specifically 
define what substantially gainful employment is, it does 
provide that "marginal employment" is not substantially 
gainful employment, and thus implies that employment that is 
more than marginal may be considered to be "substantially 
gainful employment".  Id. at 355-56; citing Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991) (stating that, for 
the purposes of § 4.16(a), "substantially gainful employment 
. . . . suggests a living wage").  The Court also noted that 
Social Security Administration regulations define 
"substantially gainful activity" as "work that -- (a) 
involves doing significant productive physical or mental 
duties; and (b) is done . . . for pay or profit", 20 C.F.R. 
§ 404.1509, and held that where, the veteran became employed, 
as shown by clear and convincing evidence, at a substantially 
gainful occupation -- i.e., one that provides annual income 
that exceeds the poverty threshold for one person, such 
employment constitutes, as a matter of law, a substantially 
gainful occupation.  Faust, 13 Vet. App at 355-56.

The Court in Van Hoose v. Brown, 4 Vet. App. 361 (1993) held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor that takes his case outside the norm.  38 
C.F.R. §§ 4.1, 4.15 (2001).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating that is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation that requires VA to conduct 
a job market or employability survey to determine whether a 
claimant is unemployable because of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for a total disability 
rating.  38 C.F.R. § 4.19 (2001).  Marginal employment is not 
to be considered substantially gainful employment.  Factors 
to be considered, however, will include the veteran's 
employment history, educational attainment, and vocational 
experience.  38 C.F.R. § 4.16 (2001).

If the veteran does not meet the above percentage standards 
for a total rating, and is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability(ies), that veteran shall be rated 
totally disabled. In arriving at such a conclusion, the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, will be considered.  Such 
cases are to be referred to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  See 38 
C.F.R. § 4.16(b) (2001).

The RO has not submitted the veteran's case to the Director 
of the Compensation and Pension Service for consideration of 
an extraschedular evaluation.  In this case, the evidence 
does not require such submission.  There is no evidence that 
the veteran is unable to follow a substantially gainful 
occupation by reason of his service connected teratoma cyst 
residuals.  

In this case, there are no medical records that attribute the 
veteran's claimed inability to work to his service-connected 
disability.  None of the veteran's many doctors have 
insinuated or suggested that the veteran's cyst residuals 
prevent him from obtaining, at the minimum, a sedentary job.  
Moreover, the medical records do not indicate that there is 
any limitation of function or activity.

There is simply no evidence at all, other than the veteran's 
assertions, that his unemployment is attributable to his cyst 
residuals.  The veteran's assertions are not plausible for 
several reasons.  First, the veteran claims that he is 
"disabled" because of the residuals.  This statement is 
incorrect in that the medical records do not imply that the 
veteran's functional abilities have been compromised as a 
result of his service-connected disability.  Moreover, the 
veteran has not submitted any evidence from previous 
employers that his cyst residuals interfered with his 
employment.  Third, the veteran's service-connected disorder 
does not cause him to seek medical treatment on a regular or 
frequent basis.  There is no indication that the appellant is 
in receipt of Social Security disability benefits because of 
this disability; and, there is no evidence that he has been 
denied employment because of this disorder.

The veteran's medical records do reflect that he has other 
conditions that are not service-connected.  These conditions 
are not for consideration when addressing whether the veteran 
is unemployable solely because of service-connected 
disability.

A total rating based on individual unemployability for VA 
compensation purposes requires that the veteran be 
unemployable solely because of service-connected disorders.  
The overwhelming weight of the evidence is that, while the 
veteran may not be working, his unemployment status is not 
even primarily attributed to his sole service connected 
disability.  The disability rating (10 percent) assigned to 
the veteran compensate him for the average impairment of 
earning capacity.  There is no credible evidence that his 
lack of employment is due entirely, or even primarily, to his 
service-connected condition.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
is not for application.  See Veterans Claims Adjudication Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (38 U.S.C.A. § 5107 (West 1991 & Supp. 2001).



ORDER

1.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
back disability has not been presented, and the veteran's 
claim is denied.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to the veteran's service-
connected disability is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

